Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/17/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of
the invention to which the claims are directed. The following title is suggested: SEMICONDUCTOR MODULE HEAT SPREADING LID HAVING INTEGRATED SEPARATORS FOR MULTIPLE CHIPS

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 8, 9, and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eid (US 20210057354 A1).
	Regarding claim 1, Eid discloses a semiconductor module (semiconductor package 400, Fig 4), comprising: a substrate (substrate 401) having a central region (central region, annotated fig 4) and an edge region (edge region, annotated fig. 4) that surrounds the central region, the edge region including a first edge section (first edge section, annotated fig 4) that includes a corner zone of the substrate; a second edge section (second edge section, annotated fig 4) disposed between the central region of the substrate and a lateral surface of the substrate; a plurality of semiconductor packages (dies 405-409) mounted on the substrate; and a heat radiation structure (posts 410 fig 4 and lid para 0068) on the semiconductor packages, wherein the heat radiation structure includes: a first part on top surfaces of the semiconductor packages (planar surface of lid para 0068); and a second part (posts 410a, 410b) that surrounds the semiconductor packages, the second part and the first part being connected (adhesive layer, para 0068) to each other on the edge region of the substrate, wherein a width in a first direction of the second part on the first edge section (annotated fig 4) is different from a width in the first direction of the second part on the second edge section (annotated fig 4).
Regarding claim 2, Eid discloses that the semiconductor packages include a first semiconductor package (die 405) and a second semiconductor package (404-409) different from the first semiconductor package, wherein the first semiconductor package is disposed on the central region of the substrate, and wherein the second semiconductor package is disposed on the edge region of the substrate (fig 4).
Regarding claim 3, Eid discloses that the second semiconductor package includes a memory chip (memory para 0042).
Regarding claim 4, Eid discloses that a height of the first semiconductor package is the same as a height of the second semiconductor package (heights similar or different, para 0042).

Regarding claim 8, Eid discloses that portions of the edge region are zones on which the semiconductor packages are mounted (e.g. second edge section, annotated fig 4), and other portions of the edge region are spaced apart from the semiconductor packages (e.g. first edge section, annotated fig 4), the other portions of the edge region are zones on which the semiconductor packages are not mounted and overlap the second part (e.g. posts 410b, annotated fig 4) of the heat radiation structure.
Regarding claim 9, Eid discloses that the second part of the heat radiation structure (posts 410a, 410b) at least partially covers the other portions of the edge region (annotated fig 4).

    PNG
    media_image1.png
    681
    817
    media_image1.png
    Greyscale



Regarding claim 12, Eid discloses a semiconductor module (semiconductor package of e.g. fig 10 with lid of fig 11, para 0102), comprising: a substrate (substrate 1001) having a central region (central region, annotated fig. 11), an outer region (outer region, annotated fig. 11) that surrounds the central region, and a middle region (middle region, annotated fig. 11) disposed between the central region and the outer region; a first semiconductor package (die shadow 1115) mounted on the central region of the substrate; a plurality of second semiconductor packages (die shadows 1116-1119) mounted on the middle region of the substrate; and a heat radiation structure (lid 1102) disposed on the first semiconductor package and the second semiconductor packages, wherein the heat radiation structure includes: a first part (surface 1102b) that is disposed on top surfaces of the first and second semiconductor packages; a second part (second part, annotated fig 11) that surrounds the middle region, the second part and the first part being connected to each other (connected via sealant 1025, fig 10) on the outer region of the substrate; a third part (third part, annotated fig. 11) that is spaced apart from the second part and surrounds the first semiconductor package, the third part and the first part being connected to each other on the central region of the substrate (planar bottom surface of lid 1102b connects to all legs, as shown in fig 10); and a fourth part (fourth part, annotated fig 11) that connects the second part to the third part.
	Regarding claim 13, Eid further discloses that one end of the fourth part is connected to the second part, another end of the fourth part is connected to the third part, and the fourth part runs across the middle region (annotated fig. 11).
Regarding claim 14, Eid further discloses that the fourth part is on the middle region of the substrate, and the fourth part extends radially from the central region (annotated fig. 11).
Regarding claim 15, Eid further discloses that in a plan view, the fourth part is disposed between (horizontally between) the second semiconductor packages.

Regarding claim 16, Eid further discloses that the first semiconductor package is different from the second semiconductor packages, and the first semiconductor package includes a logic chip (microprocessor para 0042), a system-on-chip (SOC), or an application processor (AP).
Regarding claim 17, Eid further discloses a thermal conductive layer (thermal interface material TIM 1030, fig 10) between the first semiconductor package and the heat radiation structure (lid 1102, fig 11) and between the second semiconductor packages (additional thermal interface material TIM 1030, fig 10) and the heat radiation structure, wherein the thermal conductive layer is in contact with the first part.

    PNG
    media_image2.png
    565
    782
    media_image2.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eid in view of Chang (US 20070069366 A1).
Regarding claim 5, Eid discloses that the second part (posts 410a, 410b, fig 4) of the heat radiation structure includes: an outer surface that is externally exposed; and an inner surface that is opposite to the outer surface and is adjacent to the semiconductor packages (annotated fig 4).  

For example, in the same field of art, Chang discloses a second part (constraint stiffener 4, figs 3-6) which includes an outer surface that is externally exposed (fig 3); and an inner surface that is opposite to the outer surface and is adjacent to the semiconductor packages (FCBGA package 10, para 0019, with chip 30 para 0022) wherein, in a plan view, the outer surface has a tetragonal ring shape along lateral surfaces of the substrate (fig 3) and wherein, in a plan view, the inner surface is crooked (bent or extended into support members 6) along lateral surfaces of the semiconductor packages.
One of ordinary skill in the art could substitute the second part of Chang for the most external of the second parts of Eid, for example by forming the second part of Chang integrally with the first part (the lid) of Eid (using adhesive to adhere to the substrate as taught by Eid at e.g. fig 13), to surround the semiconductor packages of Eid.  In the combination, the elements would continue to perform the same functions as they do separately: the first part of Eid (the heat diffusing lid) would continue to conduct heat away from the die, while the second part of Chang (the shaped support or stiffener) would continue to increase the contact region between the second part and the substrate and thus reduce warpage, as disclosed by Chang at e.g. para 0026.  Given this analysis, one of ordinary skill in the art at the time of filing would have recognized that the shape of the second part of Eid could be adjusted or angled to increase the substrate surface area being contacted, without unpredictable results.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 
Regarding claim 6, the combination of Eid and Chang of claim 5 further discloses that the inner surface of the second part on the first edge section (corner portion of stiffener 4, fig 3, Chang) is not aligned with the inner surface of the second part (upper middle of stiffener 4, fig 3 Chang) on the second edge section.
Regarding claim 7, the combination of Eid and Chang of claim 5 further discloses that the second part (stiffener 4, fig 3 Chang) of the heat radiation structure includes: an outer surface that is externally exposed (fig 4 Chang); and an inner surface (inside surface of stiffener 4, fig 3 Chang) that is opposite to the outer surface and is adjacent to the semiconductor packages (dies 405-409, Eid) wherein a distance between the outer and inner surfaces on the first edge section (corner section, fig 3 Chang) is different from a distance between the outer and inner surfaces on the second edge section (upper middle section of 4, fig 3 Chang.)

	Regarding claim 19, Eid discloses a semiconductor module (semiconductor package of e.g. fig 10 with lid of fig 11, para 0102), comprising: a substrate (substrate 1001) having a central region (central region, annotated fig 11) and an edge region (middle region and outer region, annotated fig. 11) that surrounds the central region, in a plan view, the edge region including a first edge section (e.g. any corner region of 1102d) that includes a corner zone of the substrate; a second edge section (e.g. any region of 1102d between corners) disposed between the central region of the substrate and a lateral surface of the substrate; a plurality of semiconductor packages (die shadows 1115-1119) mounted on the substrate; a plurality of connection terminals (electrical coupling on the bottom of each die, e.g. abstract) disposed between the substrate and the semiconductor packages.

	In the discussion of prior art, Chang discloses that the substrate may include a plurality of external terminals (solder balls 60, fig 1) disposed on a bottom surface of the substrate (substrate 20) and coupled to the connection terminals (solder bumps 40).  These external terminals could likewise be included on the bottom surfaces of the substrate of Eid and coupled to the connection terminals of Eid.  In the combination each element would merely perform the same function as it did separately: the substrate of Eid would continue to support the chip, while the bottom terminals in Chang’s discussion of the prior art would continue to allow underside connections to the mounted chip.  One of ordinary skill in the art would have recognized that underside terminals would predictably allow for electrical access to a chip.  
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 19, the combination of Eid and Chang discloses a heat radiation structure (lid 1102, Eid) disposed on the semiconductor packages; and a thermal conductive layer (thermal layer 1030, fig 10 Eid) disposed between the heat radiation structure and the semiconductor packages, wherein the semiconductor packages include: a first semiconductor package (1115, fig 11 Eid); and a plurality of second semiconductor packages (1116-1119, Eid) different from the first semiconductor package, wherein the heat radiation structure includes: a first part (surface 1102b, Eid) on top surfaces of the first and second semiconductor packages; and a second part (legs 1102a-d, Eid) 
The embodiment of Eid figs 10-11 does not expressly disclose that a width in a first direction of the second part on the first edge section is different from a width in the first direction of the second part on the second edge section.  However, Eid discloses a variety of additional conformations (e.g. abstract) and adjusting the size, shape, or position of stiffeners is commonplace in the art.  
For example, in the same field of art, Chang discloses a second part (stiffener 4, fig 3) wherein a width in a first direction (e.g. vertical width) of the second part on the first edge section (any corner region, fig 3) is different from a width in the first direction of the second part on the second edge section (region of 4 between any corner part).
One of ordinary skill in the art could substitute the second part of Chang for the second part 1102d of Eid, for example by forming the second part of Chang integrally with the first part (the lid) of Eid (using adhesive to adhere to the substrate as taught by Eid at e.g. fig 13), to surround the semiconductor packages of Eid.  In the combination, the elements would continue to perform the same functions as they do separately: the first part of Eid (the heat diffusing lid) would continue to conduct heat away from the die, while the second part of Chang (the shaped support or stiffener) would continue to increase the contact region between the second part and the substrate and thus reduce warpage, as disclosed by Chang at e.g. para 0026.  Given this analysis, one of ordinary skill in the art at the time of filing would have recognized that the shape of the second part of Eid could be adjusted or angled to increase the substrate surface area being contacted, without unpredictable results.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 
Regarding claim 20, the combination of Eid and Chang of claim 19 further discloses an adhesive layer (sealant 1025, fig 10) between the substrate and the second part (4 of Chang, replacing 1002d of Eid fig 10) of the heat radiation structure, wherein the adhesive layer is in contact with a bottom surface of the second part of the heat radiation structure and with a top surface of the substrate (Eid fig 10.)

Claims 10, 11, and 18 are rejected under 35 U.S.C. 102(a)(2) or in the alternative under 35 U.S.C. 103 as being unpatentable over Eid.
Regarding claim 10, the embodiment of Eid fig 4 does not expressly disclose that a ratio of a planar area of a bottom surface of the second part to a planar area on which the semiconductor packages are mounted falls within a range of about 0.78 to about 2.  However, Eid discloses a variety of shapes, conformations, and layouts for substrate posts and lid legs, and discusses considerations relevant to the areas these features occupy on the substrate, at .e.g. para 0037.  One of ordinary skill in the art would have readily recognized the relation between space available for chips and space occupied by stiffening or thermal elements.  Thus, optimizing the layout of the package by rearranging adjacent chips and accordingly moving or resizing the posts and legs would have been would have been an obvious matter of design choice and optimization.  Absent evidence that a claimed range is critical, rearranging parts of an invention typically involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Change in the proportions, without any criticality, are within the level of skill in the art as the particular proportional range claimed by applicant encompasses a variety of configurations that a person having ordinary skilled in that will find obvious to provide using routine experimentation; In Re Dailey, 149 USPQ 47 (CCPA 1976).



Regarding claim 11, the embodiment of Eid fig. 4 does not expressly disclose an adhesive layer between the substrate and the second part of the heat radiation structure, wherein the adhesive layer is in contact with a bottom surface of the second part and with a top surface of the substrate.    Nevertheless, Eid discloses this feature in several other embodiments (e.g. fig 13), in which the second part of the heat radiation structure (legs 1310) is formed integrally with the first part (lid 1302), and the adhesive (sealant 1325) is disposed between the substrate (substrate 1301) and the second part of the heat radiation structure, wherein the adhesive layer is in contact with a bottom surface of the second part and with a top surface of the substrate (fig 13.)    

	Thus the claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Honda (20100230797) discloses stiffener posts of varying thickness and angles
Hu (US 20210143104 A1) discloses additional shapes and conformations of a copper stiffener
	Klein (US 20170287799 A1) discloses additional shapes and conformations of stiffening elements


Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
	/NICHOLAS J TOBERGTE/               Primary Examiner, Art Unit 2817